Chalmers, C. J,,
delivered the opinion of the court.
Final decree confirming a tax-title was rendered against two minors and two adult defendants, upon pro confessos as to the latter, and answer of guardian ad litem as to the former. The service of summons was personal as to all the defendants, but there was no service , upon any father or guardian of the minors, nor does the record anywhere negative the existence in this State of a father or guardian.
*752The decree must, therefore, be reversed as to the minor defendants. Erwin v. Carson, 54 Miss. 284.
This does not necessitate the setting aside of the pro confe'sso as to the adults, but that will be left to the sound discretion of the chancellor in the further progress of the cause, as was held in Ingersoll v. Ingersoll, 42 Miss. 155.
In the recent case of Rule v. Broach et al., ante, p. 552, we declared that we would not, except in probate proceedings, adhere to the rule announced in Hamilton v. Lockhart, 41 Miss. 460, that a decree erroneous as to one defendant would be deemed erroneous as to all. We understand the chancery rule to be just the reverse, and that each party in this forum stands upon his own rights, and is aggrieved only by errors that aifect him.
Decree reversed and cause remanded..
Cooper, J., having been of counsel, takes no part in this decision.